Citation Nr: 1235928	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-17 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1965 to August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service. 

2.  The Veteran did not sustain a disease or injury (other than acoustic trauma) of the left ear in service. 

3.  Symptoms of left ear hearing loss were chronic in service. 

4.  The Veteran's left ear hearing loss is related to his active service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Left Ear Hearing Loss

The Veteran contends that his current left ear hearing loss is related to acoustic trauma during active service.  Specifically, in an August 2008 Statement in Support of Claim, he avers that, as an infantry officer with two tours of duty in Vietnam, he was exposed to the loud noise of munitions, including small arms fire (M-14 and M-16 rifles and M-1 carbine), machine-gun fire (M60 and 50-caliber), outbound mortar fire (81 mm and 4.2 inch), incoming mortar fire (82 mm), incoming rocket fire (122 mm), helicopter flights, and fixed-wing flights.  Service connection was granted for right ear hearing loss in a September 1970 rating decision.  In addition, service connection was granted for tinnitus in a September 2008 rating decision.       

The Board finds that the evidence demonstrates that the Veteran was exposed to acoustic trauma in service.  His DD Form 214 shows that his Military Occupational Specialty was infantry unit commander, that he received a Combat Infantryman Badge, and served two tours in Vietnam from May 1967 to June 1968, and August 1969 to August 1970.  Further, the Board finds the Veteran's contentions regarding military noise exposure to be credible.  Consistent with the finding of in-service noise exposure (acoustic trauma), VA has already recognized the Veteran's in-service noise exposure; the September 2008 rating decision specifically made a finding that the Veteran had been exposed to military noise during service, and that the tinnitus was related to the in-service noise exposure.  

The Board also finds that the Veteran has a current left ear hearing loss disability, as defined by 38 C.F.R. § 3.385.  A post-service private audiogram conducted in March 1993 demonstrated puretone thresholds of 5, 10, 50, 55, and 55 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Subsequent audiograms also demonstrate a hearing loss disability in the left ear.  Thus, the Board finds that the Veteran has a current left ear hearing loss disability under the criteria of 38 C.F.R. § 3.385.

Next, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that, other than acoustic trauma, the Veteran did not sustain an injury or disease of the left ear during active service, but that the evidence is at least in equipoise as to whether symptoms of left ear hearing loss were chronic during active service.  The Veteran's enlistment examination is not available.  An audiogram conducted in March 1969, after the Veteran's first tour of duty in Vietnam, demonstrates puretone thresholds of 15 decibels in the left ear at each of the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The August 1970 service separation examination audiogram demonstrates puretone thresholds of 25, 10, 5, 10, and 10 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively; thus, there is evidence of at least some left ear hearing loss (threshold above 20 decibels) at the time of service separation.  See Hensley, 5 Vet. App. at 157.  While the separation audiometric findings do not show left ear hearing loss under the definition of 38 C.F.R. § 3.385, such is not required for service connection.  The Board finds that the audiogram results demonstrate a threshold shift, which reflects some worsening of left ear hearing acuity during service following the in-service noise exposure.  Resolving reasonable doubt in the Veteran's favor on the question of whether the symptoms of left ear hearing loss were chronic in service, the Board finds that left ear hearing loss symptoms were chronic during active service.  

Next, the Board finds that the weight of the evidence demonstrates that hearing loss did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no hearing loss symptoms during the one year period after service, and no diagnosis or findings of hearing loss of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2011).  The evidence shows the first assessment of left ear hearing loss 23 years after service separation in March 1993.  For these reasons, the Board finds that left ear hearing loss, first diagnosed in 1993, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for sensorineural hearing loss are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

Despite the lack of  documentation of a left ear hearing loss disability (as defined by VA regulations) until 1993, the Board notes that continuity of symptoms following service separation is only required for service connection when the condition noted in service is not chronic.  38 C.F.R. § 3.303(b).  Here, as discussed above, the Board finds that symptoms of left ear hearing loss were chronic in service.  

Moreover, the Board finds that the evidence is at least in equipoise as to whether the current left ear hearing loss disability is related to acoustic trauma in active service.  A VA opinion was obtained in October 2008 regarding the question of whether the Veteran's left ear hearing loss was related to acoustic trauma during active service.  The VA audiologist reviewed the Veteran's claims file, inaccurately noting that hearing in the left ear was "normal" at discharge, when in fact there was some hearing loss (one puretone threshold above 20 decibels) shown on the service separation audiogram.  See Hensley at 157.  The audiologist then cited to a 2005 study by the Institute of Medicine and Military Noise Exposure that stated that there was no scientific basis for delayed or late onset noise-induced hearing loss, i.e., normal hearing at discharge and causally attributed to military noise exposure years later.  Therefore, the VA audiologist concluded it is less likely than not that the current left ear hearing loss is related to acoustic trauma during active service.  

The Veteran submitted multiple internet articles in support of his contention that acoustic trauma can result in hearing loss many years later.  An article from the AARP indicates that acoustic trauma is a common cause of sensory hearing loss, and that the symptoms of hearing loss may be slowly progressive.  Articles from the NIH and the American Speech-Language-Hearing Association also state that hearing loss resulting from acoustic trauma may slowly get worse or develop gradually.  A study published by the NIH suggested that bilateral acoustic hearing loss (as opposed to unilateral acoustic hearing loss) may be a later and more severe stage in some types of noise-induced damage, suggesting that, in the Veteran's case, the variation in hearing acuity between his right and left ears at service separation was not necessarily indicative that the left ear did not experience acoustic trauma.  

Based on the above evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left ear hearing loss is related to acoustic trauma during active service.  The 2008 VA audiologist's opinion holds little probative value, as it was based on the inaccurate premise that the Veteran's left ear hearing was normal at service separation, which, as discussed above, is an inaccurate fact.  Further, even the VA audiologist's reliance upon the 2005 study he cited to in his opinion was based on the inaccurate factual assumption of normal hearing at service separation.  See Reonal, 5 Vet. App. at 461.  

Moreover, the 2008 VA audiologist's opinion was generic and was not based on facts specific to the Veteran's case.  It appears to be conclusory in nature because the audiologist did not discuss any of the facts of the Veteran's case in reaching the opinion.  See Prejean, 13 Vet. App. at 448-9; Miller, 11 Vet. App. at 348.  In light of the articles submitted by the Veteran that directly contradict the 2005 study cited to by the 2008 VA audiologist in support of his opinion, and resolving reasonable doubt in the Veteran's favor, the Board finds that the left ear hearing loss is related to acoustic trauma during active service.  

In summary, based on the Veteran's competent statements regarding his in-service acoustic trauma and documentation in support thereof, documentation of chronic left ear hearing loss symptoms during active service as evidenced by the audiometric threshold shifts, and the competent and probative medical articles 

supporting the Veteran's contention that acoustic trauma can result in delayed onset hearing loss, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for left ear hearing loss are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.      


ORDER

Service connection for left ear hearing loss is granted.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


